THE   AmomY                     GENERAL
                              OF      TEXAS
                             AUSTIN    as.Tmmas




                            February '(,1957

Hon. Jack Welch, Chairman      Opinion Number WW-19
Constitutional Amendments
  Committee                    He: Is Art. 16, Sec. 59, Sub-
House of Representatives           section A,B,C, of the Texas
Austin, Texas                      Constitution, broad enough
                                   to cover or permit the is-
                                   suance of bonds for the pur-
                                   pose of water conservation
                                   and development as outlined
                                   in HJR 3 and the Enabling
                                   Act therefor H.B. 161, or
                                   will it require the adoption
                                   of an amendment to the Consti-
                                   tution such as HJR 3? Also,
                                   could the provisions of HJR 3
                                   be incorporated in or take the
                                   place of the present Art. 16,
Lear Mr. Welch:                    Sec. 59 of the Constitution?
The questions presented by the Constitutional Amendments Com-
mittee and the Sub-Committee, present the following questlons:
         1.   Is Article 16, Section 59, Subsection
              A, B, C, of the Texas Constitution
              broad enough to cover or permit the :is-
              suance of bonds for the purpose of water
              conservation and development as out-
              lined in H.J.R. 3 and the Enabling Act
              therefor H.B. 161, or will it require
              the adoption of an amendment to the Con-
              stitution such as H.J.R. 3?
         2.   Could the provisions of H.J.R. 3 be in-
              corporated in or take the place of the
              present Article 16, Section 59, of the
              Constitution?
House Joint Resolution 3 and House Bill 161, as introduced at the
current session of the Legislature, would authorize the State of
Texas to issue negotiable bonds for the purpose of assisting
                                                            .     .




Honorable Jack Welch, Page 2 (WW-19)


designated agencies in the developmer,tof water facilities
within the State of Texas. The present provisions of Article
16, Section 59, of the Constitution of Texas, do,not authorize
the issuance of bonds or other obligations by the State (See
particularly Subdivision B).                   .,
Article 3, Section 50, of the Constitution, reads, In part, as
follows:
         "The Legislature shall have no power to give
         or to lend or to authorize the giving or lend-
         ing of the credLt of the State . . .'
You are respectfully advised that the present provisions of
Article 16, Section 59, of the Constitution of Texas, are not
broad enough to accomplish the purposes stated in H. 3. R. 3
and the Enabling Act as submitted at the present session of the
Legislature.
Your second question is answered in the affirmative, since the
basic provisions of the Constitution may be changed in any man-
ner deemed necessary by the people of the State of Texas. The
purpose of H.J.R. 3 is completely different from the purpose of
the present Constitution, Article 16, Section 59, but thls pur-
pose may be changed by an amendment to the Constitution.

                              SUMMARY
         The present provisions of Article 16, Section
         59, of the Constitution of Texas, are not
         broad enough to permit the issuance of bonds
         by the State of Texas for the purposes out-
         lined by H.J.R. 3 and H.B. 161, as introduced
         at the present legislative session. Article 3,
         Section 50, of the Constitution, prohlbits
         lending the credit of the State and this pro-
         vision will control unless changed by another
         cor.stitutionalprovision.
         The proposals 0f'H.J.R 3 could be combined
         with the provisions of Article 16, Section
         59, of the Constitution, even though the pur-
         poses of the provisions are different.
Honorable Jack Welch, pcige3 (W-19)



                                      Very truly yours,

                                      WILL WILSON
                                      Attorney General


                                      PY
                                           Elbert M. Morrow
                                              Assistant
EMM-S
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman